127 S.E.2d 504 (1962)
257 N.C. 736
Richard L. BEATTY, an infant, by his next friend, Leonard I. Beatty
v.
Edwin Wells BOWDEN.
No. 96.
Supreme Court of North Carolina.
October 10, 1962.
*505 Barden, Stith & McCotter, James R. Sugg, New Bern, for appellant.
Dunn & Dunn, New Bern, for appellee.
DENNY, Chief Justice.
A careful examination of the evidence introduced in the trial below leads *506 us to the conclusion that the plaintiff's evidence was sufficient to require its submission to the jury, and we so hold.
The evidence adduced in the trial below tends to show that when the plaintiff first entered the intersection traveling in a westerly direction, the defendant's car was traveling east on U.S. Highway No. 70 at a point approximately 900 feet west of the intersection, and when the plaintiff turned the Volkswagen automobile to the left, within the intersection, the defendant's car was still about 400 feet west of the intersection. The defendant testified that he saw the plaintiff's car while it was "in the left-hand turn lane"; that he thought the plaintiff would pull up and stop; that he kept on going; that he had the green light and when he saw the plaintiff was not going to stop it was too late for him to stop.
When the driver of a motor vehicle, upon approaching a street intersection, is faced with a duly maintained electrically controlled traffic signal showing green, he is warranted in moving into the intersection unless the circumstances are such as to indicate the necessity for caution to one of reasonable prudence. However, even though a driver is faced with a green light, the duty rests upon him to maintain a reasonable and proper lookout for other vehicles in or approaching the intersection. Cox v. Hennis Freight Lines, 236 N.C. 72, 72 S.E.2d 25.
In the case of Hyder v. Asheville Storage Battery Co., 242 N.C. 553, 89 S.E.2d 124, this Court said: "The duty of a driver at a street intersection to maintain a lookout and to exercise reasonable care under the circumstances is not relieved by the presence of electrically controlled traffic signals, which are intended to facilitate traffic and to render crossing less dangerous. He cannot go forward blindly even in reliance on traffic signals. 4 Blashfield, p. 244. The rule is well stated in 60 C.J.C., Motor Vehicles, § 360b pp. 854, 855 as follows:
"`A green traffic light permits travel to proceed, and one who has a favorable light is relieved of some of the care which otherwise is placed on drivers at intersections, since the danger under such circumstances is less than if there were no signals. However, a green "go" light or signal is not an absolute guarantee of a right to cross the intersection solely in reliance thereon, without the necessity of making any observations and without any regard to traffic conditions at, or to other persons or vehicles within, the intersection. A green or "go" signal is not a command to go, but a qualified permission to proceed lawfully and carefully in the direction indicated. In other words, notwithstanding a favorable light, the fundamental obligation of using due and reasonable care applies.' (Emphasis added)
"`The fact that the operator of a motor vehicle may have a green light facing him as he approaches and enters an intersection where the traffic is regulated by automatic traffic control signals, does not relieve him of the legal duty to maintain a proper lookout, to keep his vehicle under reasonable control * * *.' Cox v. Hennis Freight Lines, supra [236 N.C. 72, 72 S.E.2d 25]." Bass v. Lee, 255 N.C. 73, 120 S.E.2d 570; Shoe v. Hood, 251 N.C. 719, 112 S.E.2d 543; Williams v. Sossoman's Funeral Home, Inc., 248 N.C. 524, 103 S.E.2d 714; McEwin Funeral Service, Inc. v. Charlotte City Coach Lines, Inc., 248 N.C. 146, 102 S.E.2d 816.
Plaintiff's assignment of error No. 20, challenging the correctness of the court's ruling in sustaining the defendant's motion for judgment as of nonsuit at the close of plaintiff's evidence, is sustained.
Even if the court had been warranted in sustaining the defendant's motion for judgment as of nonsuit, the plaintiff would be entitled to a new trial on the defendant's cross action or counterclaim. For example, plaintiff's assignment of error No. 28 is to the instruction of the court on the second *507 issue with respect to the defendant's contributory negligence. On this issue the court charged the jury as follows: "Again the court instructs you (this was the third time the court gave the equivalent of this instruction) that if the plaintiff has satisfied you from the evidence and by its greater weight that the defendant was operating his car at a speed greater than that allowed by law, greater than 35 miles per hour, then the court instructs you that the defendant would be negligent and if you further find that such operation, such speed was one of the proximate causes of the collision it would be your duty to answer the second issue no." This instruction was erroneous; consequently, assignment of error No. 28 is likewise sustained.
Therefore, the judgment as of nonsuit on the plaintiff's cause of action in the court below is reversed, and the verdict and judgment on the defendant's cross action or counterclaim are set aside and a new trial is ordered.
New trial.